Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 30, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00659-CR



                 IN RE EDWARD WAYNE COOPER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               212th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 21CR2769

                         MEMORANDUM OPINION

      On November 12, 2021, relator Edward Wayne Cooper filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Patricia Grady, presiding judge of the 212th District Court of Galveston County, to
grant relator an examining trial. See Tex. Code Crim. Proc. art. 16.01.
      Relator asserts that he has “the right to an examining trial before indictment
in the county having jurisdiction of the offense.” Relator states that he was “never
granted an examining trial at any point in time prior to the Grand Jurors of
Galveston County filing an indictment in the above styled and numbered cause the
21st day of October 2021.” Relator contends this violated his constitutional rights.
A defendant’s right to an examining trial is ended by the return of an indictment.
State ex rel. Holmes v. Salinas, 784 S.W.2d 421, 427 (Tex. Crim. App. 1990); see
also In re Richardson, No. 14-04-00713, 2004 WL 1797589, at *1 (Tex. App.—
Houston [14th Dist.] Aug. 12, 2004, orig. proceeding).               “Due process
considerations are not implicated since the primary purpose for the examining trial,
a determination of probable cause, is at least as timely accomplished by presenting
evidence directly to the grand jury.” Salinas, 784 S.W.2d at 427.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2